DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2019/0164882).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
	In re claim 1, Chen et al., in annotated Fig. 1A and corresponding text,  teach a semiconductor device, composing:
a substrate 101 ([0025]);
a transistor layer 103 ([0025]), on a first side (i.e. the top side) of the substrate 101, including a plurality of active regions 106, 108 and 110 (e.g. source 106, gate 108 and drain 110, [0028]) for forming transistors;
a dielectric layer 125/127/130 ([0039]), a bottom surface of the dielectric layer 125/127/130 contacts a top surface of the transistor layer 103, wherein a conductive strip 128 (i.e. a metal wire, [0039]) is provided within the dielectric layer 125/127/130 and disposed on a first active region A1 and extending toward a second active region A2 for signal connection; and
a power grid structure 122 (i.e. a power grid conductor, [0038]), on a second side (i.e. the bottom side) of the substrate 101 opposite to the first side (i.e. the top side), arranged to direct a power source to the transistor layer 103.

    PNG
    media_image1.png
    543
    631
    media_image1.png
    Greyscale

	In re claim 2, Chen et al., in Fig. 1A and corresponding text, teach that the transistor layer 103 includes a first cell including the first active region A1 and the second active region A2.

	In re claim 3, Chen et al., in Fig. 1A and corresponding text, teach that the conductive strip 128 is connected between the first active region A1 and the second active region A2 for signal connection.

	In re claim 4, Chen et al., in Fig. 1A and corresponding text, teach that a plurality of metal strips 124 and 126 ([0040]), on the dielectric layer 125/127/130, extending in a first direction X for signal connection, wherein the conductive strip 128 extends in a second direction Y orthogonal to the first direction, and one end of the conductive strip .	
Allowable Subject Matter
5.	Claims 11, 16-24 are allowed.
6.	Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be to a nonobvious improvement over the invention published in US 2019/0164882.  The improvement comprises: the transistor layer includes a first cell and a second cell, the first ceil includes the first active region while the second cell includes the second active region, and the conductive strip extends across a boundary between the first cell and the second cell (claim 5); forming the transistor layer on the first side of the substrate comprises: forming a first cell including the first active region; and forming a second cell including the second active region; and forming the conductive strip, on the first active region comprises: forming the conductive strip extending across a boundary between the first cell and the second cell (claims 11 and 20).
Response to Arguments
8.	Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive.
	The Applicant argued that Chen reference failed to teach the recitation underlined in the amended claim 1 submitted on 9/8/21.   This is found not persuasive .
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 17, 2021



/HSIEN MING LEE/